On Motion for Rehearing
NORVELL, Justice.
In our original disposition of. this, cause, we provided that the judgment should be reversed and remanded to the trial court for further proceedings not inconsistent with this, Court’s opinion. In their motion for rehearing appellees suggest that it would be proper to direct the .trial court to ascertain and determine the value of the -land at.the time.it was acquired under, the sheriff’s deed.. In view of this contention and in order to obviate any misunderstanding upon a remand, we will say that such procedure would be inconsistent with this Court’s opinion and the holdings contained therein.
We held that upon the acquisition of the land-through forecldsu-re of the note, Mrs. Hildebrandt became- the beneficial owner of an undivided interest in land to the extent that the item of interest proportionately bore, to the total amount of the judgment; such interest being approximately forty-nine per centum. Thereafter she and her successors in interest were entitled to the rents, profits, pil bonuses and sales accruing from this forty-ninth per cent •interest. The ascertaining of the exact amount requires some accounting and for that reason this cause was remanded to the trial court in order that judgment may be rendered for fixed and definite percentages and amounts.
*388We have carefully considered appellees’-motion for rehearing, but adhere to the views expressed upon our original disposition of this cause. Such motion for rehearing is accordingly overruled.